Citation Nr: 0947521	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-00 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for asthmatic 
allergic bronchitis, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1990 to 
April 1995.

This appeal to the Board of Veterans' Appeals (Board) is from 
an October 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In August 2009, the Veteran testified at a Board hearing; the 
transcript is of record.  At the hearing, the Veteran 
provided additional evidence and waived her right to have the 
RO initially consider it.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In her August 2009 hearing testimony, the Veteran reported 
that her asthmatic allergic bronchitis had worsened since the 
most recent examination, which was conducted in May 2007.  As 
such, VA should schedule the Veteran for a VA examination to 
assess the severity of her asthmatic allergic bronchitis.  
See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also 
VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

The Board also observes that the Veteran receives treatment 
at the VA Medical Center (VAMC) in Birmingham, Alabama.  
Updated records for the period October 2004 to the present 
should be associated with the claims folder.  

The Veteran's primary medical doctor is Dr. Oxford, of Oxford 
Family Practice.  At the Board hearing, the Veteran submitted 
treatment records through the period February 18, 2009.  
Updated treatment records from Dr. Oxford should be obtained 
for the period February 18, 2009, to the present.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated treatment records from 
the Birmingham VAMC for the period 
October 2004 to the present.  If such 
efforts prove unsuccessful, documentation 
to that effect should be added to the 
claims file.

2.  After securing any necessary 
releases, the RO should obtain the 
Veteran's treatment records from Oxford 
Family Practice, P.C. in Oxford, Alabama.  
If such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims file.

3.  The Veteran should be scheduled for a 
VA pulmonary examination with an 
appropriate specialist to determine the 
current severity of her service-connected 
asthmatic allergic bronchitis.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner.  All indicated tests should 
be completed, to include pulmonary 
function tests which report the Veteran's 
FEV-1 and FEV- 1/FVC.  If there are any 
conflicts with respect to the FEV-1 and 
FEV-1/FVC findings, the examiner should 
state which finding most accurately 
reflects the current level of disability.  
The pulmonary function test should be 
performed post bronchodilator.  All 
findings should be reported in detail.  
The examiner should report whether the 
Veteran takes daily inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and this 
should be verified by a review of the 
Veteran's records showing that she was 
prescribed this type of therapy.  Any use 
of corticosteroids must be discussed to 
include the length and frequency of any 
such course of treatment.  The examiner 
should also report the number of times 
the Veteran is seen on a monthly basis by 
her physician for exacerbation of her 
asthmatic allergic bronchitis.

4.  Then, the AMC should adjudicate the 
Veteran's claim.  If the benefit sought 
on appeal is not granted in full, the AMC 
should issue the Veteran and her 
representative a supplemental statement 
of the case and provide the Veteran an 
opportunity to respond.

No action is required of the Veteran until she is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of her  claim.  38 C.F.R. § 3.655.  The Veteran and her 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


